Title: James Madison to Henry Colman, 1 June 1830
From: Madison, James
To: Colman, Henry


                        
                            
                                
                            
                            
                                
                                    
                                
                                June. 1830.
                            
                        
                        J. M. with his respects to Mr. C. thanks him for the Copy of his "Hints addressed to the farmers of Essex."
                        The Hints deserve attention every where; some of them particularly in this State, which though more &
                            more exchanging its planting for a farming character, is not proportionally advanced in the rules of practice belonging to
                            the latter
                        
                            
                                
                            
                        
                    